DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawing of Fig. 7 is objected to because  post processor should get its input from depth image calculator but the fig.7 shows postprocessor is proving input to the depth image calculator.  The arrow sign connecting element 706 and 703 should be revered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. ( US Patent publication: 20170054966, “Zhou”) in view of Grester et al. ( US patent Publication: 20150139500, “Grester”) and Curtis et al. ( US patent Publication: 20180108150, “Curtis”).

Regarding claim 1, Zhou teaches, A depth image engine (Fig. 2), comprising:
Image pre-processing block configured to receive a data flow of a first image; (‘[0036] One end of the image pre-processing sub-module is connected to an infrared receiving camera;”)
a depth value calculator (block match disparity computation and depth computation  in Fig. 2) configured to receive an image and a reference image to perform a matching calculation on the image and the reference image to generate a depth image. (“[0040] In one embodiment, the block match disparity computation sub-module is for performing block match disparity computation to the input encoded image sequence and the reference encoded image;” “[0048] In one embodiment, the depth computation sub-module computes a corresponding depth value of an input image block in the input encoded image sequence:”)
Zhou doesn’t expressly teach, a buffer to receive the first image and an image rotator, configured to perform, after the buffer receives the entire data flow of the first image, a rotation operation on the first image to generate a second image; 
However, Grester teaches, a buffer to receive the first image ( Fig. 3 and [0061] discloses a buffer stores the incoming data flow of an image in a buffer)
Grester and Zhou are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhou to have included a buffer to receive the first image as taught by Grester.
The motivation to include the modification is to stabilize the image before further processing.
Zhou as modified by Grester doesn’t expressly teach, an image rotator, configured to perform, after the buffer receives the entire data flow of the first image, a rotation operation on the first image to generate a second image;  
Curtis teaches, an image rotator, configured to perform, a rotation operation on the first image to generate a second image;  (“[0046]…..In a specific example, the correction factor can be a correction rotation, wherein updating the calibration includes rotating the images in the same direction by the correction rotation about the other non-epipolar axis before image registration and/or depth calculation.”).
Grester teaches a buffer to get the entire data flow of an image. ( Fig. 3 and [0061])
Curtis and Zhou as modified by Grester are analogous as they are from the filed of depth image generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhou as modified by Grester to have included an image rotator, configured to perform, after the buffer receives the entire data flow of the first image, a rotation operation on the first image to generate a second image as taught by and Grester and Curtis.
The motivation to include Curtis is to reduce the error of image capturing or reduce the calibration error of image capture.
Therefore the combination of Zhou as modified by Grester and Curtis teaches, the depth value calculator (block match disparity computation and depth computation  in Fig. 2) configured to receive the second image created as above and a reference image to perform a matching calculation on the image and the reference image to generate a depth image.

Claim 8 is directed to a method and its steps are similar in scope and function  of the elements of the device claim1 and therefore claim 8 is rejected with same rationales as specified in the rejection of claim 1.

Claim 13 is directed to a non-transitory computer-readable storage medium, (“[0065] The depth perception module comprises an image pre-processing sub-module, a block match disparity computation sub-module, a depth computation sub-module, a storage controller sub-module, and a memory. As shown in FIG. 2, the depth perception module may be implemented by hardware, or implemented by software programming based on a microprocessor”)  and its elements are  similar in scope and function  of the elements of the device claim1 and therefore claim 13 is rejected with same rationales as specified in the rejection of claim 1.

Regarding claims 2 and 9, Zhou as modified by Grester and Curtis teaches, wherein the first image comprises an infrared (IR) structured light image. (“[0008] The infrared receiving camera is for consecutively acquiring laser encoded patterns projected by the laser pattern projector and generating an input encoded image sequence;”)

Regarding claim 3, Zhou as modified by Grester and Curtis teaches, a preprocessor, wherein the preprocessor is configured to receive the data flow of the first image and perform a preprocessing operation on the first image. (“[0036] One end of the image pre-processing sub-module is connected to an infrared receiving camera;” “[0038] In one embodiment, the image pre-processing sub-module is for performing format conversion, image adaptive de-noising, image enhancement, and image binarized processing to the input encoded image sequence or reference encoded image. [0039] By performing pre-processing to the input encoded image sequence or reference encoded image, the image pre-processing submodule according to the present invention makes the image much clearer and reduces noise interference; besides, it facilitates block match disparity computation of the present invention.”)

Regarding claims 10 and 14, Zhou as modified by Grester and Curtis teaches, before receiving the data flow of the first image, performing a preprocessing operation on the data flow of the first image.  (Zhou, “[0038] In one embodiment, the image pre-processing sub-module is for performing format conversion, image adaptive de-noising, image enhancement, and image binarized processing to the input encoded image sequence or reference encoded image.
[0039] By performing pre-processing to the input encoded image sequence or reference encoded image, the image pre-processing submodule according to the present invention makes the image much clearer and reduces noise interference; besides, it facilitates block match disparity computation of the present invention.”)

Claim(s) 4, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as modified by Grester and Curtis and further in view of Jung (US patent publication: 20170069071, “Jung”).


Regarding claims 4, 11 and 15, Zhou as modified by Grester and Curtis  doesn’t expressly teach, a postprocessor, wherein the postprocessor is configured to receive the depth image and perform a postprocessing operation on the depth image.
However, Jung teaches, a postprocessor, wherein the postprocessor is configured to receive the depth image and perform a postprocessing operation on the depth image. ( {0028] corrects a depth image  by performing post processing.)
Jung and Zhou as modified by Grester and Curtis are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Zhou as modified by Grester and Curtis to have included a postprocessor, wherein the postprocessor is configured to receive the depth image and perform a postprocessing operation on the depth image as taught by Jung.
The motivation is to reduce the noise from the depth image.

Allowable Subject Matter
Claims  5-7, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 5 is objected to be allowable because the combination of the best available prior arts fails to expressly teach, “an automatic exposure (AE) module configured to receive the first image and/or the second image, and to calculate a value reflecting an exposure amount of the first image and/or the second image.”

Claim 6 is objected to be allowable because the combination of the best available prior arts fails to expressly teach, a demultiplexer (DEMUX) and a multiplexer (MUX), wherein the DEMUX is disposed in front of the buffer, and the MUX is disposed between the image rotator and the depth value calculator.

Regarding claims 7, 12 and 16, wherein performing the rotation operation on the first image comprises re-arranging the first image according to a first format, or outputting the first image according to a second format.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 570-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2619